Opinion filed September 27, 2018




                                     In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-18-00223-CR
                                   ___________

                   BRIAN HARRISON SIMS, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                             Brown County, Texas
                        Trial Court Cause No. CR25839


                     MEMORANDUM OPINION
      Brian Harrison Sims, Appellant, has filed a motion to dismiss his appeal. In
the motion, Appellant indicates that he no longer wishes to prosecute an appeal in
this cause. Attached to the motion is a document in which Appellant explains why
he no longer wishes to pursue this appeal. The motion is signed by Appellant’s
counsel, and the document attached to the motion is signed by Appellant and his
counsel. Consequently, we dismiss the appeal pursuant to TEX. R. APP. P. 42.2.
        The motion is granted, and the appeal is dismissed.


                                                                   PER CURIAM


September 27, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2